Citation Nr: 0736650	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a higher initial rating for hypertension, 
currently rated 10 percent disabling.

2.  Entitlement to a higher initial rating for a ventral 
hernia, currently rated 20 percent disabling.

3.  Entitlement to a compensable rating for sleep apnea.

4.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1992, and from October 1994 to July 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which, in pertinent part, granted service 
connection for hypertension, rated 0 percent disabling, and 
for a ventral hernia, rated 20 percent disabling.  A March 
2005 rating decision of the RO in New York, New York, 
increased the veteran's rating for hypertension to 10 percent 
disabling.  The veteran's case is now with the RO in Atlanta, 
Georgia.

In January 2006, the veteran filed for non-service-connected 
pension.  A September 2006 rating decision deferral in the 
claims file states that the veteran is working, his income is 
not marginal, and that the RO does not have jurisdiction over 
the claim.  This appears to be a denial of the veteran's 
claim.  If it is, the veteran must be informed of the 
decision.  This matter is REFERRED for appropriate action.

Additionally, it appears there is a dispute regarding an 
overpayment.  In a statement of May 2005, the veteran 
contends he is being charged twice for this overpayment-once 
out of his retirement check and once out of his compensation 
check.  The veteran has stated that these payments are a 
hardship for him.  This should be treated as a request for 
waiver of overpayment and the matter is REFERRED for 
appropriate action, both on the waiver request and on the 
issue of the veteran being double-charged.

In February 2005, the veteran was granted service connection 
for sleep apnea and a noncompensable rating was assigned, 
pending a VA examination to determine his level of 
disability.  One VA examination was scheduled, but the 
veteran had informed VA that he would be out of town at that 
time.  The examination has not been rescheduled.  In March 
2005, the veteran disagreed with the noncompensable rating.  
Also, in November 2006, the veteran disagreed with the denial 
of service connection for depression.  These matters are 
REMANDED for issuance of a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not been afforded VA examinations for the 
ventral hernia or the hypertension since service connection 
was granted.  New examinations are needed to determine the 
current levels of disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (holding a 23-month old psychiatric 
examination too remote in time to adequately support the 
Board's decision in an appeal for an increased rating).

In regards to the hypertension claim, the veteran has not 
been provided with any notice as to the information necessary 
to substantiate his claim for a higher initial rating.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Such notice must be provided.

The veteran is entitled to an SOC which addresses his claims 
of entitlement to service connection for depression and a 
compensable initial rating for sleep apnea, if that has not 
already been done.  Manlincon, 12 Vet. App. at 240-41; 
VAOPGCPREC 16-92.  The issues should be returned to the Board 
after issuance of the SOC only if the veteran files a timely 
substantive appeal.  The veteran should be informed that the 
submission of a substantive appeal as to this issue has not 
been accomplished, and the veteran should be specifically 
advised as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).



Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran' s 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in her or his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

The notice should specifically address 
the veteran's claim for a higher 
initial rating for hypertension.

2.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claims that he is 
entitled to service connection for 
depression, a higher initial rating for 
hypertension, a higher initial rating 
for a hernia, and a compensable initial 
rating for sleep apnea, including VA 
treatment records.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA 
examiner(s).  Pertinent documents 
therein should be reviewed by 
appropriate VA examiner(s).  The 
veteran should then be accorded 
appropriate VA 


examinations for his hypertension and 
his hernia to determine the current 
level of each disability.  The 
examiner(s) should conduct a complete 
history and physical.

4.  Issue an SOC as to the claims for 
service connection for depression and a 
compensable initial rating for sleep 
apnea, if that has not already been 
done.  Manlincon, supra.  If the 
decisions issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claims for service connection for depression 
and a compensable initial rating for sleep apnea should be 
returned to the Board for further appellate consideration 
only if the veteran submits a timely substantive appeal and 
all other procedural due process has been completed.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MARJORIE A, AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



